 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

QUEST DIAGNOSTICS INCORPORATED
(a Delaware corporation)

 

$400,000,000 5.125% Senior Notes Due 2010
$500,000,000 5.45% Senior Notes Due 2015

 

 

PURCHASE AGREEMENT

 

 

Dated: October 25, 2005

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Table of Contents

        Page   SECTION 1.   Representations and Warranties.   3            (a)  
Representations and Warranties by the Company and the Guarantors   3  
         (b)   Officer’s Certificates   12   SECTION 2.   Sale and Delivery to
Initial Purchasers; Closing.   12            (a)   Securities and Guarantees  
12            (b)   Payment   13            (c)   Denominations; Registration  
13            (d)   Initial Purchasers as a Qualified Institutional Buyer   13  
SECTION 3.   Covenants of the Company and the Guarantors   13            (a)  
Delivery of Offering Memorandum   13            (b)   Amendments and Supplements
  13            (c)   Blue Sky Qualifications   14            (d)   Rule 158  
14            (e)   Use of Proceeds   14            (f)   Restriction on Sale of
Securities   15            (g)   Reporting Requirements   15            (h)  
DTC Clearance   15   SECTION 4.   Payment of Expenses.   15            (a)  
Expenses   15            (b)   Termination of Agreement   16   SECTION 5.  
Conditions of Initial Purchasers’ Obligations   16            (a)   Opinion of
Counsel for the Company   16            (b)   Opinion of Assistant General
Counsel of the Company   16            (c)   Opinion of Counsel for the Initial
Purchasers   16            (d)   Officers’ Certificate   16            (e)  
Accountant’s Comfort Letters and Consent   17            (f)   Bring-down
Comfort Letters   17            (g)   Indenture and Registration Rights
Agreement   17            (h)   Additional Documents   18            (i)  
Termination of Agreement   18   SECTION 6.   Subsequent Offers and Resales of
the Securities   18   SECTION 7.   Indemnification.   19  

- i -

--------------------------------------------------------------------------------

         (a)   Indemnification of the Initial Purchasers   19            (b)  
Indemnification of Company and Guarantors, Directors and Officers   21  
         (c)   Actions against Parties; Notification   21            (d)  
Settlement without Consent if Failure to Reimburse   21   SECTION 8.  
Contribution   22   SECTION 9.   Representations, Warranties and Agreements to
Survive Delivery   23   SECTION 10.   Termination of Agreement.   23  
         (a)   Termination; General   23            (b)   Liabilities   24  
SECTION 11.   Default by One or More of the Initial Purchasers   24   SECTION
12.   Default by the Company and the Guarantors   25   SECTION 13.   Notices  
25   SECTION 14.   Parties   25   SECTION 15.   Governing Law and Time   25  
SECTION 16.   Effect of Headings   25   SECTION 17.   Partial Unenforceability  
25   SECTION 18.   No Advisory or Fiduciary Responsibility   26   SECTION 19.  
General Provisions   26  

- ii -

--------------------------------------------------------------------------------

Schedule A - Initial Purchasers Schedule B - Pricing Information Schedule C -
Guarantors Schedule D - Subsidiaries Exhibit A - Form of Opinion of Shearman &
Sterling Exhibit B - Form of Opinion of Assistant General Counsel     and
Corporate Secretary of the Company Exhibit C - Form of Comfort Letters

- iii -

--------------------------------------------------------------------------------

QUEST DIAGNOSTICS INCORPORATED
(a Delaware corporation)

$400,000,000  5.125% Senior Notes due 2010
$500,000,000 5.45% Senior Notes due  2015

PURCHASE AGREEMENT

October 25, 2005

BANC OF AMERICA SECURITIES LLC
Merrill Lynch, Pierce, Fenner & Smith
            Incorporated
MORGAN STANLEY & CO. INCORPORATED
  as Representatives of the several Initial Purchasers
c/o Banc of America Securities LLC
9 West 57th Street
New York, NY 10019

Ladies and Gentlemen:

                Quest Diagnostics Incorporated, a Delaware corporation (the
“Company”), and each of the Guarantors listed on Schedule C hereto (the
“Guarantors”), confirm their respective agreements with Banc of America
Securities LLC (“Banc of America”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”) and Morgan Stanley & Co. Incorporated (“Morgan
Stanley”, and together with Banc of America and Merrill Lynch, the “Joint
Book-Running Managers”) and each of the other Initial Purchasers named in
Schedule A hereto (collectively, the “Initial Purchasers,” which term shall also
include any Initial Purchaser substituted as hereinafter provided in Section 11
hereof), for whom Banc of America Securities LLC, Merrill Lynch and Morgan
Stanley are acting as representatives (in such capacity, the “Representatives”),
with respect to (i) the issue and sale by the Company and the purchase by the
Initial Purchasers, acting severally and not jointly, of the respective
principal amounts set forth in said Schedule B of $400,000,000 aggregate
principal amount of the Company’s 5.125% Senior Notes due 2010 and $500,000,000
aggregate principal amount of the Company’s 5.45% Senior Notes due 2015
(collectively, the “Notes”) and (ii) the issue and sale by the Guarantors and
the purchase by the Initial Purchasers, acting severally and not jointly, of the
senior guarantees (the “Guarantees”) of the Company’s obligations under the
Notes. The Notes and the Guarantees are to be issued pursuant to an indenture
dated as of June 27, 2001 (the “Base Indenture”) among the Company, the
Guarantors and Bank of New York, as trustee (the “Trustee”), as supplemented by
a first supplemental indenture, dated as of June 27, 2001, among the Company, as
issuer, the Initial Subsidiary Guarantors party thereto as guarantors, and the
Trustee, as further supplemented by a second supplemental indenture, dated as of
November 26, 2001, among the Company, the Subsidiary Guarantors party thereto
and the Trustee, as further supplemented by a third supplemental indenture,
dated as of April 4, 2002, among the Company, the additional Subsidiary
Guarantors party thereto and the Trustee, as further supplemented by a fourth

- 1 -

--------------------------------------------------------------------------------

supplemental indenture, dated as of March 19, 2003, among the Company, the
additional Subsidiary Guarantors party thereto and the Trustee, as further
supplemented by a fifth supplemental indenture, dated as of April 16, 2004,
among the Company, the additional Subsidiary Guarantor party thereto and the
Trustee and to be further supplemented by a sixth supplemental indenture dated
October 31, 2005 (the Base Indenture together with all such supplements, the
“Indenture”) among the Company, the Subsidiary Guarantors party thereto and the
Trustee. The Notes will be issued only in book-entry form in the name of Cede &
Co., as nominee of The Depository Trust Company (the “Depositary”) pursuant to a
letter of representations, to be dated on or before the Closing Time (as defined
in Section 2 hereof)(the “DTC Agreement”), among the Company, the Guarantors,
the Trustee and the Depositary.

                The holders of the Notes will be entitled to the benefits of a
registration rights agreement, dated as of October 31, 2005 (the “Registration
Rights Agreement”), among the Company, the Guarantors and the Initial
Purchasers, pursuant to which the Company and the Guarantors will agree to file
with the Commission, under the circumstances set forth therein, (i) a
registration statement under the 1933 Act relating to another series of debt
securities of the Company with terms substantially identical to the Notes (the
“Exchange Notes”) to be offered in exchange for the Notes (the “Exchange Offer”)
and (ii) to the extent required by the Registration Rights Agreement, a shelf
registration statement (the “Shelf Registration Statement”) pursuant to Rule 415
of the 1933 Act relating to the resale by certain holders of the Notes.

                The payment of principal of, premium and interest on the Notes
and the Exchange Notes will be fully and unconditionally guaranteed on a senior
unsecured basis, jointly and severally by each Guarantor, pursuant to their
“Guarantees”. The Notes and the Guarantees attached thereto are herein
collectively referred to as the “Securities”; and the Exchange Notes and the
Guarantees attached thereto are herein collectively referred to as the “Exchange
Securities.”

                The Company and the Guarantors understand that the Initial
Purchasers propose to make an offering of the Securities on the terms and in the
manner set forth herein and in the Offering Memorandum and agree that the
Initial Purchasers may initially resell, subject to the conditions set forth
herein, all or a portion of the Securities to purchasers (“Subsequent
Purchasers”) at any time after the date of this Agreement. The Securities are to
be sold to the Initial Purchasers and offered and resold by the Initial
Purchasers without being registered under the Securities Act of 1933, as amended
(the “1933 Act”), in reliance upon exemptions therefrom. Pursuant to the terms
of the Securities and the Indenture, investors that acquire Securities may only
resell or otherwise transfer such Securities if such Securities are hereafter
registered under the 1933 Act or pursuant to an available exemption from the
registration requirements of the 1933 Act (including the exemption afforded by
Rule 144A (“Rule 144A”) of the rules and regulations of the Securities and
Exchange Commission (the “Commission”) under the 1933 Act (the “1933 Act
Regulations”).

                The Company has prepared and delivered to each Initial Purchaser
copies of a Preliminary Offering Memorandum, dated October 25, 2005 (the
“Preliminary Offering Memorandum”), and has prepared and will deliver to each
Initial Purchaser, copies of the Offering Memorandum, dated October 25, 2005,
describing the terms of the Securities, each for use by such Initial Purchaser
in connection with its solicitation of offers to purchase the Securities. As
used herein, “Offering Memorandum” shall mean, with respect to any date or

- 2 -

--------------------------------------------------------------------------------

time referred to in this Agreement, the Company’s Offering Memorandum, dated
October 25, 2005, including amendments or supplements thereto, any exhibits
thereto and the documents incorporated by reference therein, in the most recent
form that has been prepared and delivered by the Company to the Initial
Purchasers in connection with their solicitation of offers to purchase
Securities. Further, any reference to the Preliminary Offering Memorandum or the
Offering Memorandum shall be deemed to refer to and include any Additional
Issuer Information (as defined in Section 3 hereof) furnished by the Company
prior to the completion of the distribution of the Securities.

                All references in this Agreement to financial statements and
schedules and other information which is “contained,” “included,” “stated” or
“described” in the Offering Memorandum (or other references of like import)
shall be deemed to mean and include all such financial statements and schedules
and other information which are incorporated by reference in the Offering
Memorandum; and all references in this Agreement to amendments or supplements to
the Offering Memorandum shall be deemed to mean and include the filing of any
document under the Securities Exchange Act of 1934, as amended (the “1934 Act”),
which is incorporated by reference in the Offering Memorandum.

                SECTION 1.                Representations and Warranties.

                (a)           Representations and Warranties by the Company and
the Guarantors. The Company and each of the Guarantors, jointly and severally,
represent and warrant to each Initial Purchaser as of the date hereof and as of
the Closing Time referred to in Section 2(b) hereof, and agree with each Initial
Purchaser, as follows:

                  (i)                 Offering Memorandum. The preliminary
offering memorandum, as of its date, did not and the Offering Memorandum as of
its date does not, and as of the Closing Time will not, include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading. The representations and warranties in this subsection
shall not apply to statements in or omissions from the Offering Memorandum made
in reliance upon and in conformity with information furnished to the Company and
the Guarantors in writing by any Initial Purchaser through the Representatives
expressly for use in the Offering Memorandum. Each of the preliminary Offering
Memorandum and the Offering Memorandum, as of their respective dates, contains
all the information specified in, and meeting the requirements of, Rule 144A.
The Company has not distributed and will not distribute, prior to the later of
the Closing Time and the completion of the Initial Purchasers’ distribution of
the Securities, any offering material in connection with the offering and sale
of the Securities other than the Preliminary Offering Memorandum or the Offering
Memorandum.                     (ii)                Incorporated Documents. The
documents incorporated or deemed to be incorporated by reference in the Offering
Memorandum, at the time they were or hereafter are filed with the Commission,
complied and will comply in all material respects with the requirements of the
1934 Act and the rules and regulations of the Commission thereunder (the “1934
Act Regulations”), and, when read together with the

- 3 -

--------------------------------------------------------------------------------

  other information in the Offering Memorandum at its date and at the Closing
Time, did not and will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading.    
                (iii)               Independent Accountants.
PriceWaterhouseCoopers LLP, which certified the audited financial statements
included in the Offering Memorandum are independent public accountants, with
respect to the Company as required by the 1933 Act, the 1933 Act Regulations,
the 1934 Act and the 1934 Act Regulations.    
                (iv)               Financial Statements. The financial
statements included or incorporated by reference in the Offering Memorandum,
together with the related schedule and notes, present fairly (A) the financial
position of the Company and its Subsidiaries (as defined below) on a
consolidated basis at the dates indicated and (B) the statements of operations,
stockholders’ equity and cash flows of the Company and its Subsidiaries on a
consolidated basis for the periods specified. Such financial statements have
been prepared in conformity with accounting principles generally accepted in the
United States (“GAAP”) applied on a consistent basis throughout the periods
involved. The supporting schedules, if any, included in the Offering Memorandum
present fairly in accordance with GAAP the information required to be stated
therein. The selected financial data and the summary financial information
included in the Offering Memorandum present fairly the information shown therein
and have been compiled on a basis consistent with that of the audited financial
statements included in the Offering Memorandum. The as adjusted information
included or incorporated by reference in the Offering Memorandum present fairly
the information shown therein, and the adjustments used therein are appropriate
to give effect to the transactions and circumstances referred to therein. There
are no historical or pro forma financial statements required by the 1933 Act to
be disclosed in a registration statement which are not so disclosed in the
Offering Memorandum.                     (v)                No Material Adverse
Change in Business. Since the respective dates as of which information is given
in the Offering Memorandum, except as otherwise stated therein or contemplated
thereby, (A) there has been no material adverse change, in the business,
financial condition, operations, cash flow or business prospects of the Company
and its Subsidiaries, considered as one enterprise, whether or not arising in
the ordinary course of business (a “Material Adverse Effect”) and (B) there have
been no transactions entered into by the Company or any of its Subsidiaries,
other than those described or contemplated by the Offering Memorandum or in the
ordinary course of business, which are material with respect to the Company and
its Subsidiaries considered as one enterprise.    
                (vi)               Good Standing of the Company. The Company has
been duly organized and is validly existing as a corporation in good standing
under the laws of the State of Delaware and has corporate power and authority to
own, lease and operate its properties and to conduct its business as described
in the Offering Memorandum and to enter into and perform its obligations under
this Agreement, the Indenture, the Registration Rights Agreement and the
Securities; and the Company is duly qualified as a foreign corporation to
transact business and is in good standing in each other jurisdiction

- 4 -

--------------------------------------------------------------------------------

  in which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure so to
qualify or to be in good standing would not result in a Material Adverse Effect.
                    (vii)              Good Standing of Subsidiaries. Each
subsidiary of the Company (each a “Subsidiary” and collectively the
“Subsidiaries”) has been duly organized and is validly existing as a
corporation, partnership or limited liability company, as the case may be, in
good standing under the laws of the jurisdiction of its incorporation or
existence, has corporate or partnership power and authority to own, lease and
operate its properties and to conduct its business as described in the Offering
Memorandum and is duly qualified as a foreign corporation or partnership to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect. Except as
otherwise disclosed in the Offering Memorandum, all of the outstanding capital
stock or partnership interests of each Subsidiary have been duly authorized and
validly issued or created, are fully paid and non-assessable and except as
described in Schedule D are owned by the Company, directly or through the
Subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance, claim or equity except for pledges of such capital stock and
partnership interests that were granted under the Amended and Restated Credit
Agreement; none of the outstanding shares of capital stock or partnership
interests of the Subsidiaries was issued in violation of any preemptive or
similar rights arising by operation of law, or under the charter, by-laws or
other charter documents of any Subsidiary or under any agreement to which the
Company or any Subsidiary is a party. All of the Subsidiaries of the Company are
listed on Schedule D attached hereto.    
                (viii)             Authorization of this Agreement and the
Registration Rights Agreement. This Agreement has been, and at or prior to the
Closing Time, the Registration Rights Agreement will have been, duly authorized,
executed and delivered by, and each such agreement will be a valid and biding
agreement of, the Company and each of the Guarantors party thereto, enforceable
in accordance with its terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law).    
                (ix)                Authorization and Description of the
Indenture. The Base Indenture and each supplemental indenture thereto have all
been duly authorized, executed and delivered by the Company and each of the
Guarantors and constitute valid and binding agreements of the Company and each
of the Guarantors, enforceable against the Company and each of the Guarantors in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law). The Sixth Supplemental
Indenture has

- 5 -

--------------------------------------------------------------------------------

  been duly authorized by the Company and each of the Guarantors and, when duly
executed and delivered by the Company and each of the Guarantors, will
constitute a valid and binding agreement of the Company and each of the
Guarantors, enforceable against the Company and each of the Guarantors in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law).    
                (x)                 Authorization of the Notes, the Guarantees
and the Exchange Notes. The Notes to be purchased by the Initial Purchasers from
the Company have been duly authorized for issuance and sale to the Initial
Purchasers pursuant to this Agreement and, at the Closing Time, will have been
duly executed by the Company and, when authenticated, issued and delivered in
the manner provided for in the Indenture and delivered against payment of the
purchase price therefor as provided in this Agreement, will constitute valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law), and will be in the form
contemplated by, and entitled to the benefits of, the Indenture. The Exchange
Notes have been duly and validly authorized for issuance by the Company, and
when issued and authenticated in accordance with the terms of the Indenture, the
Registration Rights Agreement and the Exchange Offer, will constitute valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law) and will be entitled to the
benefits of the Indenture. The Guarantees of the Notes and the Exchange Notes
have been duly authorized by the Guarantors and, when executed and delivered in
the manner provided for in the Indenture, will constitute valid and binding
obligations of the Guarantors, enforceable against the Guarantors in accordance
with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law), and will be in the form
contemplated by, and entitled to the benefits of, the Indenture.    
                (xi)                Description of the Securities, the Exchange
Securities, the Indenture and the Registration Rights Agreement. The description
of the Securities, the Exchange Securities, the Indenture and the Registration
Rights Agreement set forth in the Offering Memorandum are correct and complete
in all material respects.

- 6 -

--------------------------------------------------------------------------------

                  (xii)               Non-Guarantor Subsidiaries. Each
Subsidiary that is a guarantor under the Amended and Restated Credit Agreement,
is a Guarantor. All Subsidiaries that are not Guarantors (other than Quest
Diagnostics Receivables Incorporated) did not collectively (a) own more than 10%
of the Company’s consolidated assets at December 31, 2004 or (b) account for
more than 6% of the Company’s consolidated revenues for the year ended December
31, 2004.                     (xiii)              Absence of Defaults and
Conflicts. Neither the Company nor any of the Subsidiaries is in violation of
its charter or by-laws or in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of the Subsidiaries is
a party or by which any of them may be bound, or to which any of the property or
assets of the Company or any of the Subsidiaries is subject (collectively,
“Agreements and Instruments”) or has violated or is in violation of any of the
laws, rules and regulations administered by the United States Centers for
Medicare and Medicaid Services (“CMS”), the United States Food and Drug
Administration (the “FDA”), the Substance Abuse and Mental Health Services
Administration (the “SAMHSA”) and by the Drug Enforcement Administration (the
“DEA”), or any other applicable law, statute, rule, regulation, judgment, order,
writ or decree of any government, government instrumentality or court, domestic
or foreign, having jurisdiction over the Company or any of the Subsidiaries or
any of their assets or properties, except in each case for such defaults or
violations that have been disclosed or that would not singly or in the aggregate
result in a Material Adverse Effect. The execution, delivery and performance of
this Agreement, the Registration Rights Agreement, the Indenture, the
Securities, the Exchange Securities and the Guarantees and any other agreement
or instrument entered into or issued or to be entered into or issued by the
Company or any of the Guarantors in connection with the consummation of the
transactions contemplated by this Agreement herein and in the Offering
Memorandum (including the issuance and sale of the Securities and the
Guarantees, the use of the proceeds from the sale of the Securities and the
Guarantees as described in the Offering Memorandum under the caption “Use of
Proceeds”) and compliance by the Company and the Guarantors with their
respective obligations under this Agreement, the Registration Rights Agreement,
the Indenture, the Securities and the Guarantees have been duly authorized by
all necessary corporate action and do not and will not, whether with or without
the giving of notice or passage of time or both, conflict with or constitute a
breach of, or a default under, or result in the creation or imposition of any
lien, charge or encumbrance upon any property or assets of the Company or any of
the Subsidiaries pursuant to, the Agreements and Instruments (except for such
conflicts, breaches or defaults or liens, charges or encumbrances that, singly
or in the aggregate, would not result in a Material Adverse Effect), nor will
such action result in any violation of the provisions of the charter or by-laws
of the Company or any of the Subsidiaries or any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over the
Company or any of the Subsidiaries or any of their assets, properties or
operations.

- 7 -

--------------------------------------------------------------------------------

                  (xiv)             Absence of Labor Disputes. No labor dispute
with the employees of the Company or any of the Subsidiaries exists or, to the
knowledge of the Company and the Guarantors, is imminent, which may reasonably
be expected to result in a Material Adverse Effect.    
                (xv)              Absence of Proceedings. Except as disclosed in
the Offering Memorandum or the documents incorporated by reference thereto,
there is not pending or, to the knowledge of the Company or any Guarantor,
threatened any action, suit, proceeding, inquiry or investigation, to which the
Company or any Subsidiary is a party, or to which the property of the Company or
any Subsidiary is subject, before or brought by any domestic or foreign court or
governmental agency or body, affecting (i) the possession by any of them of any
Governmental Authorization (as defined herein) currently held by any them, (ii)
the accreditation of any of their respective laboratories with the College of
American Pathologists (“CAP”), (iii) any of their qualification to perform
services for and receive reimbursement from, Medicaid, Medicare, TRICARE or
CHAMPUS (iv) any of their ability to conduct their clinical testing business in
any state or (v) any of them in any other way, which in the case of any of the
foregoing, might reasonably be expected to result in a Material Adverse Effect,
or which might reasonably be expected to materially and adversely affect the
properties or assets of the Company and the Subsidiaries considered as one
enterprise or the consummation of the transactions contemplated in this
Agreement or the performance by the Company of its obligations hereunder or
under the Indenture, the Registration Rights Agreement, the Securities, the
Exchange Securities or the Guarantees. The aggregate of all pending legal or
governmental proceedings to which the Company or any Subsidiary thereof is a
party or of which any of their respective property or assets is the subject
which are not described in the Offering Memorandum or the documents incorporated
by reference thereto, including ordinary routine litigation incidental to the
business, could not reasonably be expected to result in a Material Adverse
Effect. All of the descriptions set forth in the Offering Memorandum or the
documents incorporated by reference thereto, of the legal and governmental
proceedings by or before any court, governmental agency or body are true and
accurate in all material respects.    
                (xvi)             Accuracy of Exhibits. There are no contracts
or documents which are required to be described in the Offering Memorandum or
the documents incorporated by reference therein or to be filed as exhibits
thereto which have not been so described and filed as required.    
                (xvii)            Possession of Intellectual Property. The
Company and the Subsidiaries own, possess or license, or can acquire on
reasonable terms, adequate patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, trade names or other intellectual property
(collectively, “Intellectual Property”) necessary to carry on the business now
operated by them, and neither the Company nor any of the Subsidiaries has
received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property
(including Intellectual Property which is licensed) or of any facts or
circumstances which would render any Intellectual Property invalid or

- 8 -

--------------------------------------------------------------------------------

  inadequate to protect the interest of the Company or any of the Subsidiaries
therein, and which infringement or conflict or invalidity or inadequacy, singly
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect.                     (xviii)           Absence of Further
Requirements. Assuming compliance by the Initial Purchasers with the
representations and warranties set forth in Section 2 and compliance with the
transfer restrictions set forth in Section 6 parties other than the Company or
the Guarantors, no filing with, or authorization, approval, consent, license,
order, registration, qualification or decree of, any court or governmental
authority or agency is necessary or required (i) for the performance by the
Company or any of the Guarantors of their respective obligations hereunder, (ii)
in connection with the offering, issuance or sale of the Securities and the
Guarantees under this Agreement or the consummation of the transactions
contemplated by this Agreement or (iii) for the due execution, delivery or
performance by the Company or any of the Guarantors of this Agreement, the
Registration Rights Agreement, the Indenture, the Securities, the Guarantees or
any other agreement or instrument entered into or issued or to be entered into
or issued by the Company or any of the Subsidiaries in connection with the
consummation of the transactions contemplated herein and in the Offering
Memorandum (including the issuance and sale of the Securities and the use of
proceeds from the sale of the Securities as described in the Offering Memorandum
under the caption “Use of Proceeds”), except such as have been already obtained
or as may be required under the 1933 Act or the 1933 Act Regulations in
connection with the transactions contemplated by the Registration Rights
Agreement or state securities laws and except such where the failure to obtain
would not result in a Material Adverse Effect.    
                (xix)              Possession of Licenses, Provider Agreements
and Permits. The Company and the Subsidiaries possess all governmental permits,
licenses, provider numbers and agreements, approvals, consents, certificates and
other authorizations required (i) under the Medicare, Medicaid, TRICARE and
CHAMPUS programs, (ii) under the Clinical Laboratories Improvement Act of 1967,
as amended (the “CLIA”), (iii) by the SAMHSA and (iv) as otherwise necessary to
conduct the business now operated by them respectively, issued by CMS, the FDA,
the SAMHSA and each other appropriate federal, state, local or foreign
regulatory agencies or bodies including, but not limited to, any foreign
regulatory authorities performing functions similar to their respective
functions (“Governmental Authorizations”) except where failure to obtain such
Governmental Authorizations would not singly or in the aggregate, result in a
Material Adverse Effect; the Company and the Subsidiaries are in compliance with
the terms and conditions of all such Governmental Authorizations and with the
rules and regulations of the regulatory authorities and governing bodies having
jurisdiction with respect thereto, except where the failure so to comply would
not, singly or in the aggregate, have a Material Adverse Effect; all of the
Governmental Authorizations are valid and in full force and effect, except when
the invalidity of such Governmental Authorizations or the failure of such
Governmental Authorizations to be in full force and effect would not have a
Material Adverse Effect; and neither the Company nor any of the Subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such Governmental Authorizations, nor are there, to the knowledge of the
Company or any Guarantor, pending or threatened actions, suits, claims or
proceedings against the

- 9 -

--------------------------------------------------------------------------------

  Company or any Subsidiary before any court, governmental agency or body
including, but not limited to, CMS, the FDA, and the SAMHSA or otherwise that
would reasonably be expected to limit, revoke, cancel, suspend or cause not to
be renewed any Governmental Authorizations, in each case, which, singly or in
the aggregate, would result in a Material Adverse Effect.    
                (xx)               Licensing and Accreditation of Laboratories.
All of the regional laboratories of the Company and the Subsidiaries are
eligible for accreditation by CAP and are so accredited, and all of the
laboratories of the Company and the Subsidiaries are in compliance, in all
material respects, with the standards required by CLIA.    
                (xxi)              Title to Property. The Company and the
Subsidiaries have valid title to all real property owned by the Company and the
Subsidiaries and good title to all other properties owned by them, in each case,
free and clear of all mortgages, pledges, liens, security interests, claims,
restrictions or encumbrances of any kind except such as (a) are described in the
Offering Memorandum and reflected in the financial statements included therein;
(b) are granted or created under the Amended and Restated Credit Agreement or
(c) do not, singly or in the aggregate, materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company or any of the Subsidiaries; and all of the leases and
subleases material to the business of the Company and the Subsidiaries,
considered as one enterprise, and under which the Company or any of the
Subsidiaries holds properties described in the Offering Memorandum, are in full
force and effect. Except as described in the Offering Memorandum, neither the
Company nor any of the Subsidiaries has any notice of any claim of any sort that
has been asserted by anyone adverse to the rights of the Company or any of the
Subsidiaries under any of the leases or subleases mentioned above, or affecting
or questioning the rights of the Company or any Subsidiary to the continued
possession of the leased or subleased premises under any such lease or sublease,
which, singly or in the aggregate, would result in a Material Adverse Effect.  
                  (xxii)             Insurance. The Company and the Subsidiaries
carry or are entitled to the benefits of insurance, including, without
limitation, professional liability insurance, with financially sound and
reputable insurers, in such amounts, containing such deductibles and covering
such risks as is reasonable and prudent in the view of the Company.    
                (xxiii)            Environmental Laws. Except for such matters
as would not, singly or in the aggregate, result in a Material Adverse Effect,
(A) neither the Company nor any of the Subsidiaries is in violation of any
federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, medical specimens, petroleum or petroleum products or nuclear or
radioactive material (collectively,

- 10 -

--------------------------------------------------------------------------------

  “Hazardous Materials”) or to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials
(collectively, “Environmental Laws”), (B) the Company and the Subsidiaries have
all permits, licenses, authorizations and approvals currently required for their
respective businesses under any applicable Environmental Laws and are each in
compliance with their requirements, (C) there are no pending or threatened
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigation or
proceedings relating to any Environmental Law against the Company or any of the
Subsidiaries and (D) there are no events, facts or circumstances that might
reasonably be expected to form the basis of any liability or obligation of the
Company or any of the Subsidiaries, including, without limitation, any order,
decree, plan or agreement requiring clean-up or remediation, or any action, suit
or proceeding by any private party or governmental body or agency, against or
affecting the Company or any of the Subsidiaries relating to any Hazardous
Materials or Environmental Laws.    
                (xxiv)            Registration Rights. Except as disclosed in
the Offering Memorandum or the documents incorporated by reference therein,
there are no holders of securities (debt or equity) of the Company, or holders
of rights (including, without limitation, preemptive rights), warrants or
options to obtain securities of the Company, who in connection with the
issuance, sale and delivery of the Securities and the Guarantees, and the
execution, delivery and performance of this Agreement, have the right to request
the Company to register securities held by them under the 1933 Act.    
                (xxv)             Compliance with Sarbanes-Oxley. There is and
has been no failure on the part of the Company and its subsidiaries and their
respective officers and directors to comply with the applicable provisions of
the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act,” which term, as used
herein, includes the rules and regulations of the Commission promulgated
thereunder).                     (xxvi)            Accounting Controls. The
Company and its consolidated Subsidiaries maintain a system of internal
accounting controls that is in compliance with the Sarbanes-Oxley Act and is
sufficient to provide reasonable assurances that (A) transactions are executed
in accordance with management’s general or specific authorization;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; and (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.    
                (xxvii)           Investment Company Act. The Company and each
of the Guarantors are not, and will not be as a result of the sale of the
Securities and the Guarantees pursuant to this Agreement, an investment company
within the meaning of the Investment Company Act of 1940, as amended.    
                (xxviii)          Similar Offering. Neither the Company nor any
of its affiliates or any person acting on its or any of their behalf (other than
the Initial Purchasers, as to whom the Company makes no representation or
warranty), as such term is defined in Rule

- 11 -

--------------------------------------------------------------------------------

  501(b) under the 1933 Act (each, an “Affiliate”), has, directly or indirectly,
solicited any offer to buy, sold or offered to sell or otherwise negotiated in
respect of, or will solicit any offer to buy, sell or offer to sell or otherwise
negotiate in respect of, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities in a manner that would require the offered Securities to be
registered under the 1933 Act.                     (xxix)            Rule 144A.
The Securities are eligible for resale pursuant to Rule 144A and will not for
purposes of Rule 144A(d)(3)(i) be, at the Closing Time, of the same class as
securities listed on a national securities exchange registered under Section 6
of the 1934 Act, or quoted in a U.S. automated interdealer quotation system.    
                (xxx)             No General Solicitation or General
Advertising. For purposes of qualifying for the exemptions under Section 4(2) or
Rule 144A under the 1933 Act, none of the Company, its Affiliates or any person
(other than the Initial Purchasers and their respective Affiliates, as to whom
the Company makes no representation) acting on its behalf has offered or sold
the Securities by any form of general solicitation or general advertising within
the meaning of Rule 502(c) under Regulation D of the 1933 Act.    
                (xxxi)            No Registration Required. Subject to
compliance by the Initial Purchasers with the representations and warranties set
forth in Section 2 hereof and with the procedures set forth in Section 6 hereof,
it is not necessary in connection with the offer, sale and delivery of the
Securities to the Initial Purchasers and the initial resale by the Initial
Purchasers to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Offering Memorandum to register the Securities under the 1933
Act or, until such time as the Exchange Securities are issued pursuant to an
effective registration statement, to qualify the Indenture under the Trust
Indenture Act of 1939.                     (xxxii)           Reporting Company.
The Company is subject to the reporting requirements of Section 13 or Section
15(d) of the 1934 Act.                     (xxxiii)          Related Party
Transactions. All transactions required to be disclosed under Item 404 of
Regulation S-K under the 1933 Act have been disclosed in the Offering Memorandum
or the Company’s filings with the Commission under the 1934 Act.

                (b)           Officer’s Certificates. Any certificate signed by
any officer of the Company or any of its subsidiaries, as the case may be,
delivered to the Representatives or to counsel for the Initial Purchasers shall
be deemed a representation and warranty by the Company or any of the
Subsidiaries to each Initial Purchaser as to the matters covered thereby.

                SECTION 2.                Sale and Delivery to Initial
Purchasers; Closing.

                (a)           Securities and Guarantees. On the basis of the
representations and warranties herein contained and subject to the terms and
conditions herein set forth, the Company and the Guarantors agree to sell to
each Initial Purchaser, severally and not jointly, and each Initial Purchaser,
severally and not jointly, agrees to purchase from the Company, at the prices
set forth in Schedule B, the aggregate principal amount of Securities (including
the Guarantees) set forth

- 12 -

--------------------------------------------------------------------------------

in Schedule A opposite the name of such Initial Purchaser, plus any additional
principal amount of Securities (including the Guarantees) which such Initial
Purchaser may become obligated to purchase pursuant to the provisions of Section
11 hereof.

                (b)           Payment. Payment of the purchase price for, and
delivery of certificates for, the Securities shall be made at the offices of
Shearman & Sterling LLP, 599 Lexington Avenue, New York, New York 10022, or at
such other place as shall be agreed upon by the Representatives, the Company and
the Guarantors at 9:00 A.M. (New York Time) on October 31, 2005 (unless
postponed in accordance with the provisions of Section 11), or such other time
not later than ten business days after such date as shall be agreed upon by the
Representatives, the Company and the Guarantors (such time and date of payment
and delivery being herein called the “Closing Time”).

                Payment shall be made to the Company and the Guarantors by wire
transfer of immediately available funds to bank accounts designated by the
Company against delivery to the Representatives for the respective accounts of
the Initial Purchasers of certificates for the Securities and the Guarantees to
be purchased by them. It is understood that each Initial Purchaser has
authorized the Representatives, for its account, to accept delivery of, receipt
for, and make payment of the purchase price for, the Securities and the
Guarantees which it has agreed to purchase. Banc of America, Merrill Lynch and
Morgan Stanley, individually and not as representative of the Initial
Purchasers, may (but shall not be obligated to) make payment of the purchase
price for the Securities and the Guarantees to be purchased by any Initial
Purchaser whose funds have not been received by the Closing Time, but such
payment shall not relieve such Initial Purchaser from its obligations hereunder.

                (c)           Denominations; Registration. Certificates for the
Securities (including the Guarantees), shall be in such denominations and
registered in the name of Cede & Co., as nominee of the Depositary, pursuant to
the DTC Agreement. The certificates for the Securities (including the
Guarantees), will be made available for examination by the Representatives in
The City of New York not later than 9:00 A.M. (New York Time) on the business
day prior to the Closing Time.

                (d)           Initial Purchasers as a Qualified Institutional
Buyer .  Each of the Initial Purchasers, severally and not jointly, represents
and warrants to, and agrees with, the Company that it is a “qualified
institutional buyer” within the meaning of Rule 144A (a “Qualified Institutional
Buyer”).

                SECTION 3.                Covenants of the Company and the
Guarantors. The Company and the Guarantors, jointly and severally, covenant with
each Initial Purchaser as follows:

                (a)           Delivery of Offering Memorandum. The Company and
the Guarantors, as promptly as possible, will deliver to each Initial Purchaser,
without charge, as many copies of the Offering Memorandum and any amendments and
supplements thereto and any documents incorporated therein by reference as such
Initial Purchaser may reasonably request.

                (b)           Amendments and Supplements. If, prior to the
completion of the placement of the Securities by the Initial Purchasers with the
Subsequent Purchasers, any event shall occur or

- 13 -

--------------------------------------------------------------------------------

condition exist as a result of which it is necessary to amend or supplement the
Offering Memorandum in order to make the statements therein, in the light of the
circumstances when the Offering Memorandum is delivered to a Subsequent
Purchaser, not misleading, or if in the judgment of the Initial Purchasers or
counsel for the Initial Purchasers it is otherwise necessary to amend or
supplement the Offering Memorandum to comply with law, the Company agrees to
promptly prepare (subject to Section 3 hereof), and furnish at its own expense
to the Initial Purchasers, amendments or supplements to the Offering Memorandum
so that the statements in the Offering Memorandum as so amended or supplemented
will not, in the light of the circumstances under which they were made, be
misleading or so that the Offering Memorandum, as amended or supplemented, will
comply with all applicable law.

                Following the consummation of the Exchange Offer or the
effectiveness of an applicable shelf registration statement and for so long as
the Securities are outstanding but in no event longer than provided for in the
Registration Rights Agreement if, in the judgment of the Initial Purchasers, the
Initial Purchasers or any of their affiliates (as such term is defined in the
1933 Act) are required to deliver a prospectus in connection with sales of, or
market-making activities with respect to, the Securities, to periodically amend
the applicable registration statement so that the information contained therein
complies with the requirements of Section 10 of the 1933 Act, to amend the
applicable registration statement or supplement the related prospectus or the
documents incorporated therein when necessary to reflect any material changes in
the information provided therein so that the registration statement and the
prospectus will not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading and to
provide the Initial Purchasers with copies of each amendment or supplement filed
and such other documents as the Initial Purchasers may reasonably request.

                (c)           Blue Sky Qualifications. The Company and the
Guarantors will use their reasonable best efforts, in cooperation with the
Initial Purchasers, to qualify the Securities and the Guarantees for offering
and sale under the applicable securities laws of such states and other
jurisdictions (domestic or foreign) as the Representatives may designate and to
maintain such qualifications in effect as long as required for the sale of the
Securities and the Guarantees; provided, however, that (i) the Company and the
Guarantors shall in no event be required to continue in effect any such
qualification for a period of more than 180 days after the Closing Date, (ii)
the Company and the Guarantors will not be required to qualify as a foreign
corporation or to file a general consent to service of process in any
jurisdiction in which they are not so qualified and (iii) the Company will not
be required to subject itself to taxation (other than any nominal amount) in any
jurisdiction if not otherwise so subject.

                (d)           Rule 158. The Company and the Guarantors will
timely file such reports pursuant to the 1934 Act as are necessary in order to
make generally available to their securityholders as soon as practicable an
earnings statement for the purposes of, and to provide the benefits contemplated
by, the last paragraph of Section 11(a) of the 1933 Act.

                (e)           Use of Proceeds. The Company and the Guarantors
will use the net proceeds received by them from the sale of the Securities and
the Guarantees in the manner specified in the Offering Memorandum under “Use of
Proceeds”.

- 14 -

--------------------------------------------------------------------------------

                (f)            Restriction on Sale of Securities. Except as
otherwise contemplated in the Offering Memorandum, during the period commencing
on the date of the Offering Memorandum and ending at the Closing Time, the
Company and the Guarantors will not, without the prior written consent of the
Initial Purchasers, (i) directly or indirectly, offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase or otherwise transfer or
dispose of any debt securities or guarantees of debt securities of the Company
or any Guarantor or any securities convertible into or exercisable or
exchangeable for any debt securities or guarantees of debt securities of the
Company or any Guarantor or file any registration statement under the 1933 Act
with respect to any of the foregoing or (ii) enter into any swap or any other
agreement or any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of any debt securities or
guarantees of debt securities of the Company or any Guarantor, whether any such
swap or transaction described in clause (i) or (ii) above is to be settled by
delivery of any debt securities or guarantees of debt securities of the Company
or any Guarantor or such other securities, in cash or otherwise. The foregoing
sentence shall not apply to the Securities and the Guarantees to be sold
hereunder or pursuant to the Exchange Offer.

                (g)           Reporting Requirements. The Company, during the
period when the Offering Memorandum is required to be delivered will file all
documents required to be filed with the Commission pursuant to the 1934 Act
within the time periods required by the 1934 Act and the 1934 Act Regulations.
Additionally, at any time when the Company is not subject to Section 13 or 15 of
the 1934 Act, for the benefit of holders and beneficial owners from time to time
of the Securities, the Company shall furnish, at its expense, upon request, to
holders and beneficial owners of Securities and prospective purchasers of
Securities information (“Additional Issuer Information”) satisfying the
requirements of Rule 144A(d).

                (h)           DTC Clearance. The Company and the Guarantors will
use all reasonable efforts in cooperation with the Initial Purchasers to permit
the Securities and the Guarantees to be eligible for clearance and settlement
through The Depository Trust Company.

                SECTION 4.                Payment of Expenses.

                (a)           Expenses. The Company and the Guarantors, jointly
and severally, will pay all expenses incident to the performance of their
respective obligations under this Agreement, including (i) the preparation and
printing of the Offering Memorandum (including financial statements and any
schedules or exhibits) and of each amendment or supplement thereto, including
the Preliminary Offering Memorandum, and the delivery to the Initial Purchasers
of copies of each (ii) the preparation, printing and delivery to the Initial
Purchasers of this Agreement, the Registration Rights Agreement, the DTC
Agreement, the Indenture and such other documents as may be required in
connection with the offering, purchase, sale and delivery of the Securities and
the Guarantees, (iii) the preparation, issuance and delivery of the certificates
for the Securities and the Guarantees to the Initial Purchasers, (iv) the fees
and disbursements of the Company’s and the Guarantors’ counsel, accountants and
other advisors, (v) the qualification of the Securities and the Guarantees under
securities laws in accordance with the provisions of Section 3(c) hereof,
including filing fees and the reasonable fees and disbursements of counsel for
the Initial Purchasers in connection therewith and in connection with the
preparation of the Blue Sky Survey and any supplement thereto, (vi) the fees and
expenses of the Trustee, including

- 15 -

--------------------------------------------------------------------------------

the fees and disbursements of counsel for the Trustee in connection with the
Indenture, the Securities and the Guarantees, (vii) the filing fees incident to,
and the reasonable fees and disbursements of counsel to the Initial Purchasers
in connection with, the review by the National Association of Securities
Dealers, Inc. (the “NASD”) of the terms of the sale of the Securities and the
Guarantees, if any, (viii) any fees payable in connection with the rating of the
Securities and (ix) the preparation, printing and delivery to the Initial
Purchasers of copies of the Blue Sky Survey and any supplement thereto.

                (b)           Termination of Agreement. If this Agreement is
terminated by the Representatives in accordance with the provisions of Section 5
or Section 10(a)(i), 10(a)(ii) or Section 12 hereof, the Company and the
Guarantors, jointly and severally, shall reimburse the Underwriters for all of
their out-of-pocket expenses, including the reasonable fees and disbursements of
counsel for the Underwriters.

                SECTION 5.                Conditions of Initial Purchasers’
Obligations. The obligations of the several Initial Purchasers hereunder are
subject to the accuracy of the representations and warranties of the Company and
the Guarantors contained in Section 1(a) hereof or in certificates of any
officer of the Company or any of the Subsidiaries delivered pursuant to the
provisions hereof, to the performance by the Company and the Guarantors of their
covenants and other obligations hereunder and to the following further
conditions:

                (a)           Opinion of Counsel for the Company. At Closing
Time, the Representatives shall have received the favorable opinion, dated as of
the Closing Time, of Shearman & Sterling LLP, counsel for the Company, in form
and substance reasonably satisfactory to counsel for the Initial Purchasers,
together with signed or reproduced copies of such letters for each of the other
Initial Purchasers to the effect set forth in Exhibit A hereto.

                (b)           Opinion of Assistant General Counsel of the
Company. At the Closing Time, the Representatives shall have received the
favorable opinion, dated as of the Closing Time, of Sirisha Gummaregula,
Assistant General Counsel and Corporate Secretary of the Company, in form and
substance reasonably satisfactory to counsel for the Initial Purchasers,
together with signed or reproduced copies of such letters for each of the other
Initial Purchasers to the effect set forth in Exhibit B hereto.

                (c)           Opinion of Counsel for the Initial Purchasers. At
Closing Time, the Representatives shall have received the favorable opinion,
dated as of the Closing Time, of Fried, Frank, Harris, Shriver & Jacobson LLP,
counsel for the Initial Purchasers, together with signed or reproduced copies of
such letter for each of the other Initial Purchasers. In giving such opinion
such counsel may rely, as to all matters governed by the laws of jurisdictions
other than the law of the State of New York and the federal law of the United
States and the General Corporation Law of the State of Delaware, upon the
opinions of counsel satisfactory to the Representatives. Such counsel may also
state that, insofar as such opinion involves factual matters, they have relied,
to the extent they deem proper, upon certificates of officers of the Company and
the Subsidiaries and certificates of public officials.

                (d)           Officers’ Certificate. At the Closing Time,
(i) the Offering Memorandum, as it may then be amended or supplemented,
including the documents incorporated by reference

- 16 -

--------------------------------------------------------------------------------

therein, shall not contain an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; (ii) there shall not
have been, since the respective dates as of which information is given in the
Offering Memorandum, any material adverse change in the business, financial
condition, operations, cash flow or business prospects of the Company and of the
Subsidiaries, considered as one enterprise, whether or not arising in the
ordinary course of business; (iii) the Company and the Guarantors shall have
complied with all agreements and satisfied all conditions on their part to be
performed or satisfied at or prior to the Closing Time; and (iv) the
representations and warranties of the Company and the Guarantors in Section 1(a)
shall be accurate and true and correct as though expressly made at and as of the
Closing Time. The Representatives shall have received a certificate of Robert A.
Hageman, Senior Vice President and Chief Financial Officer of the Company and
Joseph Manory, Vice President and Treasurer of the Company, dated as of Closing
Time, to such effect.

                (e)           Accountant’s Comfort Letters and Consent. At the
time of the execution of this Agreement, the Representatives shall have received
from PricewaterhouseCoopers LLP letters with respect to the Company dated such
date, in form and substance satisfactory to the Representatives or to counsel
for the Initial Purchasers, together with signed or reproduced copies of such
letter for each of the other Initial Purchasers, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
Initial Purchasers with respect to the financial statements and certain
financial information contained in the Offering Memorandum.

                (f)            Bring-down Comfort Letters. At the Closing Time,
the Initial Purchasers shall have received from PricewaterhouseCoopers LLP,
letters dated as of the Closing Time, to the effect that they reaffirm the
statements made in the letters furnished pursuant to subsection (e) of this
Section, except that the specified date referred to shall be a date not more
than three business days prior to the Closing Time.

                (g)           Maintenance of Rating. At Closing Time, the
Securities (including the Guarantees) shall be rated at investment grade by
Moody’s and S&P, and the Company and the Guarantors shall have delivered to the
Representatives a letter dated the Closing Time, from each such rating agency,
or other evidence satisfactory to the Representatives, confirming that the
Securities and the Guarantees have such ratings; and since the date of this
Agreement, there shall not have occurred a downgrading in, or withdrawal of, the
rating assigned to the Securities and the Guarantees or any of the Company’s and
the Guarantors’ other debt securities or debt instruments by any “nationally
recognized statistical rating agency,” as that term is defined by the Commission
for purposes of Rule 436(g)(2) under the 1933 Act, and no such organization
shall have publicly announced that it has under surveillance or review its
rating of the Securities and the Guarantees or any of the Company’s and the
Guarantors’ other debt securities or debt instruments.

                (h)           Indenture and Registration Rights Agreement. At or
prior to the Closing Time, the Company and the Trustee shall have executed and
delivered the Indenture and the Company and the Guarantors shall have executed
and delivered the Registration Rights Agreement.

- 17 -

--------------------------------------------------------------------------------

                (i)            Additional Documents. At Closing Time, counsel
for the Initial Purchasers shall have been furnished with such documents and
opinions as they may reasonably require (including any consents under any
agreements to which the Company is a party) for the purpose of enabling them to
pass upon the issuance and sale of the Securities and the Guarantees as herein
contemplated, or in order to evidence the accuracy of any of the representations
or warranties, or the fulfillment of any of the conditions, herein contained;
and all proceedings taken by the Company and the Guarantors in connection with
the issuance and sale of the Securities and the Guarantees as herein
contemplated shall be satisfactory in form and substance to the Representatives
and counsel for the Initial Purchasers.

                (j)            Termination of Agreement. If any condition
specified in this Section shall not have been fulfilled when and as required to
be fulfilled, this Agreement may be terminated by the Representatives by notice
to the Company at any time at or prior to Closing Time, and such termination
shall be without liability of any party to any other party except as provided in
Section 4 and except that Sections 1, 7, 8 and 9 shall survive any such
termination and remain in full force and effect.

                SECTION 6.                Subsequent Offers and Resales of the
Securities. Each of the Initial Purchasers, the Company and the Guarantors, as
the case may be, hereby establish and agree to observe the following procedures
in connection with the offer and sale by the Initial Purchasers of the
Securities.

                (A)  Offers and sales of the Securities will be made only by the
Initial Purchasers or Affiliates thereof qualified to do so in the jurisdictions
in which such offers or sales are made. Each such offer or sale shall only be
made to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers.

                (B)  The Securities will be offered by the Initial Purchasers
only by approaching prospective Subsequent Purchasers on an individual basis. No
general solicitation or general advertising (within the meaning of Rule 502
under the 1933 Act) will be used in the United States in connection with the
offering of the Securities.

                (C)  Upon original issuance by the Company, and until such time
as the same is no longer required under the applicable requirements of the
Securities Act, the Securities (and all securities issued in exchange therefor
or in substitution thereof, other than the Exchange Securities) shall bear the
following legend:

  THIS SECURITY AND THE GUARANTEES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.
NEITHER THIS SECURITY, THE GUARANTEES NOR ANY INTEREST OR PARTICIPATION HEREIN
OR THEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION.

- 18 -

--------------------------------------------------------------------------------

  THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, (I) REPRESENTS THAT IT
IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT), (2) AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY,
PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION DATE”) WHICH IS TWO YEARS
AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON WHICH THE
COMPANY OR ANY AFFILIATE OF ANY OF THE FOREGOING WAS THE OWNER OF THIS SECURITY
(OR ANY PREDECESSOR OF SUCH SECURITY) ONLY (A) TO THE COMPANY OR ANY SUBSIDIARY
THEREOF, (B) FOR SO LONG AS THE SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE
144A, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO A
REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT OR (D) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, INCLUDING UNDER RULE 144, IF AVAILABLE,
SUBJECT TO THE COMPANY’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE
OR TRANSFER PURSUANT TO CLAUSE (D) TO, PRIOR TO THE RESALE RESTRICTION
TERMINATION DATE, REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION
AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM, AND IN EACH OF THE
FOREGOING CASES, A CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON THE OTHER
SIDE OF THIS SECURITY IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE
TRUSTEE. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE
RESALE RESTRICTION TERMINATION DATE.

                Following the sale of the Securities by the Initial Purchasers
to Subsequent Purchasers pursuant to the terms hereof, the Initial Purchasers
shall not be liable or responsible to the Company for any losses, damages or
liabilities suffered or incurred by the Company, including any losses, damages
or liabilities under the 1933 Act, arising from or relating to any resale or
transfer of any Security.

                SECTION 7.                Indemnification.

                (a)           Indemnification of the Initial Purchasers. The
Company and each of the Guarantors, jointly and severally, agree to indemnify
and hold harmless each Initial Purchaser and each person, if any, who controls
any Initial Purchaser within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act to the extent and in the manner set forth in clauses
(i), (ii) and (iii) below, as follows:

                  (i)                 against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, arising out of any untrue
statement or alleged untrue statement of a material fact contained in the
Offering Memorandum (or any amendment or

- 19 -

--------------------------------------------------------------------------------

  supplement thereto), or the omission or alleged omission therefrom of a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading;    
                (ii)                against any and all loss, liability, claim,
damage and expense whatsoever, as incurred, to the extent of the aggregate
amount paid in settlement of any litigation, or any investigation or proceeding
by any governmental agency or body, commenced or threatened, or of any claim
whatsoever based upon any such untrue statement or omission, or any such alleged
untrue statement or omission; provided that (subject to Section 7(d) below) any
such settlement is effected with the written consent of the Company; and    
                (iii)               against any and all expense whatsoever, as
incurred (including the fees and disbursements of counsel chosen by the
Representatives), reasonably incurred in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue statement or omission, or any such alleged untrue statement or
omission, to the extent that any such expense is not paid under (i) or
(ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company or the
Guarantors by any Initial Purchaser through the Representatives expressly for
use in the Offering Memorandum (or any amendment or supplement thereto);
provided, further that the Company and the Guarantors will not be liable to any
Initial Purchaser or any person controlling such Initial Purchaser with respect
to any such untrue statement or alleged untrue statement or omission or alleged
omission made in the Preliminary Offering Memorandum to the extent that the
Company and the Guarantors shall sustain the burden of proving that any such
loss, liability, claim, damage or expense resulted from the fact that the
Initial Purchaser sold Securities and Guarantees to a person to whom such
Initial Purchaser failed to send or give, at or prior to the written
confirmation of the sale of such Securities and Guarantees, a copy of the
Offering Memorandum (as amended or supplemented) if the Company has previously
furnished copies thereof to the Initial Purchaser (sufficiently in advance of
the Closing Time to allow for distribution of the Offering Memorandum in a
timely manner) and complied with their obligations hereunder and the loss,
liability, claim, damage or expense of the Initial Purchaser resulted from an
untrue statement or omission or alleged untrue statement or omission of a
material fact contained in or omitted from the preliminary offering memorandum
(as amended or supplemented) which was corrected in the final offering
memorandum (as amended or supplemented).

                                The indemnified parties shall, however, be
relieved of their obligation to first demand payment from the Company and the
Guarantors or to wait such 30 calendar days if (i) the Company files a petition
for relief under the United States Bankruptcy Code (the “Bankruptcy Code”), (ii)
an order for relief is entered against the Company in an involuntary case under
the Bankruptcy Code, (iii) the Company makes an assignment for the benefit of
its

- 20 -

--------------------------------------------------------------------------------

creditors, or (iv) any court orders or approves the appointment of a receiver or
custodian for the Company or a substantial portion of its assets.

                (b)           Indemnification of Company and Guarantors,
Directors and Officers. Each Initial Purchaser severally agrees to indemnify and
hold harmless the Company, the Guarantors, their directors and officers, and
each person, if any, who controls the Company or any Guarantor within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act against any
and all loss, liability, claim, damage and expense described in the indemnity
contained in subsection (a) of this Section, as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Offering Memorandum (or any amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Company and the Guarantors by such Initial Purchaser through the Representatives
expressly for use in the Offering Memorandum (or any amendment or supplement
thereto).

                (c)           Actions against Parties; Notification. Each
indemnified party shall give notice as promptly as reasonably practicable to
each indemnifying party of any action commenced against it in respect of which
indemnity may be sought hereunder, but failure to so notify an indemnifying
party shall not relieve such indemnifying party from any liability hereunder to
the extent it is not materially prejudiced as a result thereof and in any event
shall not relieve it from any liability which it may have otherwise than on
account of this indemnity agreement. In the case of parties indemnified pursuant
to Section 7(a) above, counsel to such indemnified parties shall be selected by
the Representatives, and, in the case of parties indemnified pursuant to Section
7(b) above, counsel to such indemnified parties shall be selected by the
Company. An indemnifying party may participate at its own expense in the defense
of any such action; provided, however, that counsel to the indemnifying party
shall not (except with the consent of the indemnified party) also be counsel to
the indemnified party. In no event shall the indemnifying parties be liable for
fees and expenses of more than one counsel (in addition to any local
counsel) separate from their own counsel for all indemnified parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances.
No indemnifying party shall, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any litigation, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, or any claim
whatsoever in respect of which indemnification or contribution could be sought
under this Section 7 or Section 8 hereof (whether or not the indemnified parties
are actual or potential parties thereto), unless such settlement, compromise or
consent (i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

                (d)           Settlement without Consent if Failure to
Reimburse. If at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated by Section 7(a)(ii) effected without its
written consent if (i) such settlement is entered into more than 60 days after
receipt by such indemnifying party of the

- 21 -

--------------------------------------------------------------------------------

aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 45 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party for the indemnified party’s reasonable fees and expenses of
counsel in accordance with such request prior to the date of such settlement.
Notwithstanding the immediately preceding sentence, if at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, an indemnifying party shall
not be liable for any settlement effected without its consent if such
indemnifying party (A) reimburses such indemnified party in accordance with such
request to the extent it considers such request to be reasonable and (B)
provides written notice to the indemnified party disputing the unpaid balance in
good faith and substantiating the unpaid balance as unreasonable, in each case
prior to the date of such settlement, subject to provision of notice by the
indemnified party in accordance with (i) and (ii) above.

                SECTION 8.                Contribution. If the indemnification
provided for in Section 7 hereof is for any reason unavailable to or
insufficient to hold harmless an indemnified party in respect of any losses,
liabilities, claims, damages or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate amount of such losses,
liabilities, claims, damages and expenses incurred by such indemnified party, as
incurred, (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other hand from the offering of the Securities and the
Guarantees pursuant to this Agreement or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in
clause (i) above but also the relative fault of the Company and the Guarantors
on the one hand and of the Initial Purchasers on the other hand in connection
with the statements or omissions which resulted in such losses, liabilities,
claims, damages or expenses, as well as any other relevant equitable
considerations.

                The relative benefits received by the Company and the Guarantors
on the one hand and the Initial Purchasers on the other hand in connection with
the offering of the Securities and the Guarantees pursuant to this Agreement
shall be deemed to be in the same respective proportions as the total net
proceeds from the offering of the Securities and the Guarantees pursuant to this
Agreement (before deducting expenses) received by the Company and the Guarantors
and the total discount received by the Initial Purchasers, in each case as set
forth on the cover of the bear to the aggregate initial offering prices of the
Securities (including the Guarantees) as set forth on such cover Offering
Memorandum.

                The relative fault of the Company and the Guarantors on the one
hand and the Initial Purchasers on the other hand shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company or the Guarantors, or by the
Initial Purchasers, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

                The Company, the Guarantors and the Initial Purchasers agree
that it would not be just and equitable if contribution pursuant to this
Section 8 were determined by pro rata allocation (even if the Initial Purchasers
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to

- 22 -

--------------------------------------------------------------------------------

above in this Section 8. The aggregate amount of losses, liabilities, claims,
damages and expenses incurred by an indemnified party and referred to above in
this Section 8 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.

                Notwithstanding the provisions of this Section 8, no Initial
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Securities (including the Guarantees) sold by
it exceeds the amount of any damages which such Initial Purchaser has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.

                No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.

                For purposes of this Section 8, (a) each person, if any, who
controls an Initial Purchaser within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act shall have the same rights to contribution as such
Initial Purchaser, and (b) each director of the Company and each Guarantor, and
each person, if any, who controls the Company and each Guarantor, as the case
may be, within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act shall have the same rights to contribution as the Company and each
Guarantor. The Initial Purchasers’ respective obligations to contribute pursuant
to this Section 8 are several in proportion to the principal amount of
Securities (including the Guarantees) set forth opposite their respective names
in Schedule A hereto and not joint.

                SECTION 9.                Representations, Warranties and
Agreements to Survive Delivery. All representations, warranties and agreements
contained in this Agreement or in certificates of officers of the Company or any
of the Subsidiaries submitted pursuant hereto, shall remain operative and in
full force and effect, regardless of any investigation made by or on behalf of
any Initial Purchaser or controlling person, or by or on behalf of the Company
or any Guarantor, and shall survive delivery of the Securities (including the
Guarantees) to the Initial Purchasers.

                SECTION 10.              Termination of Agreement.

                (a)           Termination; General. The Representatives may
terminate this Agreement, by notice to the Company, at any time at or prior to
the Closing Time (i) if there has been, since the time of execution of this
Agreement or since the respective dates as of which information is given in the
Offering Memorandum, any material adverse change in the condition (financial or
otherwise), earnings, business affairs or business prospects of the Company and
the Subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business, or (ii) if there shall have occurred a downgrading
in the rating of the Company’s debt securities by any nationally recognized
securities rating agency, or if such securities rating agency shall have
publicly announced that it has under surveillance or review, with possible
negative implications, its rating of the Company debt securities or (iii) if
there has occurred any material adverse change in the financial markets in the
United States or the international financial markets, any

- 23 -

--------------------------------------------------------------------------------

outbreak of hostilities or escalation thereof or other calamity or crisis or any
change or development involving a prospective change in national or
international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of the Representatives,
impracticable to market the Securities and the Guarantees or to enforce
contracts for the sale of the Securities and the Guarantees, or (iv) if trading
in any securities of the Company has been suspended or limited by the Commission
or the NASDAQ National Market System, or if trading generally on the New York
Stock Exchange or in the NASDAQ National Market System has been suspended or
limited, or minimum or maximum prices for trading have been fixed, or maximum
ranges for prices have been required, by any of said exchanges or by such system
or by order of the Commission, the National Association of Securities Dealers,
Inc. or any other governmental authority, or (v) if a banking moratorium has
been declared by either Federal or New York authorities.

                (b)           Liabilities. If this Agreement is terminated
pursuant to this Section, such termination shall be without liability of any
party to any other party except as provided in Section 4 hereof, and provided
further that Sections 1, 7, 8 and 9 shall survive such termination and remain in
full force and effect.

                SECTION 11.              Default by One or More of the Initial
Purchasers. If one or more of the Initial Purchasers shall fail at Closing Time
to purchase the Securities (including the Guarantees) which it or they are
obligated to purchase under this Agreement (the “Defaulted Securities”), the
Representatives shall have the right, but not the obligation, within 24 hours
thereafter, to make arrangements for one or more of the non-defaulting Initial
Purchasers, or any other Initial Purchasers, to purchase all, but not less than
all, of the Defaulted Securities in such amounts as may be agreed upon and upon
the terms herein set forth; if, however, the Representatives shall not have
completed such arrangements within such 24-hour period, then:

                  (A)          if the number of Defaulted Securities does not
exceed 10% of the aggregate principal amount of the Securities (including the
Guarantees) to be purchased hereunder, each of the non-defaulting Initial
Purchasers shall be obligated, severally and not jointly, to purchase the full
amount thereof in the proportions that their respective obligations hereunder
bear to the obligations of all non-defaulting Initial Purchasers, or    
                (B)           if the number of Defaulted Securities exceeds 10%
of the aggregate principal amount of the Securities (including the Guarantees)
to be purchased hereunder, this Agreement shall terminate without liability on
the part of any non-defaulting Initial Purchasers.

                No action taken pursuant to this Section shall relieve any
defaulting Initial Purchasers from liability in respect of its default.

                In the event of any such default which does not result in a
termination of this Agreement, either (i) the Representatives or (ii) the
Company shall have the right to postpone the Closing Time for a period not
exceeding seven days in order to effect any required changes in the Offering
Memorandum or in any other documents or arrangements. As used herein, the term
“Initial Purchaser” includes any person substituted for an Initial Purchaser
under this Section 11.

- 24 -

--------------------------------------------------------------------------------

                SECTION 12.              Default by the Company and the
Guarantors. If the Company and the Guarantors shall fail at Closing Time to sell
the number of Securities (including the Guarantees) that they are obligated to
sell hereunder, then this Agreement shall terminate without any liability on the
part of any non-defaulting party; provided, however, that the provisions of
Sections 1, 4, 7, 8 and 9 shall remain in full force and effect. No action taken
pursuant to this Section shall relieve the Company or the Guarantors from
liability, if any, in respect of such default.

                SECTION 13.              Notices. All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if mailed or transmitted by any standard form of telecommunication.
Notices to the Initial Purchasers shall be directed to Banc of America
Securities LLC at 40 West 57th Street, New York, New York 10019, attention of
High Grade Debt Capital Markets Transaction Management, with a copy to Fried,
Frank, Harris, Shriver & Jacobson LLP, One New York Plaza, New York, New York
10004, attention of Stuart H. Gelfond, Esq.; and notices to the Company shall be
directed to it at 1290 Wall Street West, Lyndhurst, New Jersey 07071, attention
of General Counsel and Corporate Secretary, with a copy to Shearman & Sterling
LLP, 599 Lexington Avenue, New York, New York 10022, attention of Stephen T.
Giove, Esq.

                SECTION 14.              Parties. This Agreement shall inure to
the benefit of and be binding upon the Initial Purchasers, the Company and the
Guarantors and their respective successors. Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any person, firm or
corporation, other than the Initial Purchasers, the Company and the Guarantors
and their respective successors and the controlling persons and officers and
directors referred to in Sections 7 and 8 and their heirs and legal
representatives, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision herein contained. This Agreement and
all conditions and provisions hereof are intended to be for the sole and
exclusive benefit of the Initial Purchasers, the Company and the Guarantors and
their respective successors, and said controlling persons and officers and
directors and their heirs and legal representatives, and for the benefit of no
other person, firm or corporation. No purchaser of Securities and Guarantees
from any Initial Purchasers shall be deemed to be a successor by reason merely
of such purchase.

                SECTION 15.              Governing Law and Time. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF. SPECIFIED TIMES
OF DAY HEREIN REFER TO NEW YORK CITY TIME.

                SECTION 16.              Effect of Headings. The Article and
Section headings herein and the Table of Contents are for convenience only and
shall not affect the construction hereof.

                SECTION 17.              Partial Unenforceability. The
invalidity or unenforceability of any section, paragraph or provision of this
Agreement shall not affect the validity or enforceability of any other section,
paragraph or provision hereof. If any section, paragraph or provision of this
Agreement is for any reason determined to be invalid or unenforceable, there
shall be deemed to be made such minor changes (and only such minor changes) as
are necessary to make it valid and enforceable.

- 25 -

--------------------------------------------------------------------------------

                SECTION 18.              No Advisory or Fiduciary Responsibility
.  Each of the Company and the Guarantors acknowledges and agrees that: (i) the
purchase and sale of the Securities pursuant to this Agreement, including the
determination of the offering price of the Securities and any related discounts
and commissions, is an arm’s-length commercial transaction between the Company
and the Guarantors, on the one hand, and the several Initial Purchasers, on the
other hand, and the Company and the Guarantors are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated by this Agreement; (ii) in connection with each
transaction contemplated hereby and the process leading to such transaction each
Initial Purchaser is and has been acting solely as a principal and is not the
agent or fiduciary of the Company, Guarantors or their respective affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company and the Guarantors with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company and the
Guarantors on other matters) or any other obligation to the Company and the
Guarantors except the obligations expressly set forth in this Agreement; (iv)
the several Initial Purchasers and their respective affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Company and the Guarantors and that the several Initial Purchasers have no
obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Company and the Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate. The Company and the Guarantors hereby waive and release, to the
fullest extent permitted by law, any claims that the Company and the Guarantors
may have against the several Initial Purchasers with respect to any breach or
alleged breach of fiduciary duty.

                SECTION 19.              General Provisions . This Agreement
constitutes the entire agreement of the parties to this Agreement and supersedes
all prior written or oral and all contemporaneous oral agreements,
understandings and negotiations with respect to the subject matter hereof. This
Agreement may be executed in two or more counterparts, each one of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Agreement may not be amended or modified
unless in writing by all of the parties hereto, and no condition herein (express
or implied) may be waived unless waived in writing by each party whom the
condition is meant to benefit. The section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.

- 26 -

--------------------------------------------------------------------------------

                If the foregoing is in accordance with your understanding of our
agreement, please sign and return to the Company and the Guarantors a
counterpart hereof, whereupon this instrument, along with all counterparts, will
become a binding agreement among the Initial Purchasers, the Company and the
Guarantors in accordance with its terms.

  Very Truly Yours,

QUEST DIAGNOSTICS INCORPORATED

        By:                /s/ Robert A. Hagemann                               
              Name: Robert A. Hagemann
              Title:   Senior Vice President and
                          Chief Financial Officer

    QUEST DIAGNOSTICS HOLDINGS INCORPORATED
QUEST DIAGNOSTICS CLINICAL LABORATORIES, INC.
QUEST DIAGNOSTICS INCORPORATED (CA)
QUEST DIAGNOSTICS INCORPORATED (NV)   QUEST DIAGNOSTICS INCORPORATED (MD)
QUEST DIAGNOSTICS LLC (IL)
QUEST DIAGNOSTICS LLC (CT)   QUEST DIAGNOSTICS LLC (MA)   QUEST DIAGNOSTICS
INCORPORATED (MI)
QUEST DIAGNOSTICS OF PENNSYLVANIA INC.
AML INC.   AMERICAN MEDICAL LABORATORIES INCORPORATED   APL PROPERTIES LIMITED
LIABILITY COMPANY   METWEST INC.
NICHOLS INSTITUTE DIAGNOSTICS   QUEST DIAGNOSTICS NICHOLS INSTITUTE, INC.
DPD HOLDINGS, INC.
DIAGNOSTICS REFERENCE SERVICES INC.   UNILAB CORPORATION   UNILAB ACQUISITION
CORPORATION  



  By:                 /s/ Joseph P. Manory                            
               Name:  Joseph P. Manory
               Title:   Vice President and Treasurer

- 27 -

--------------------------------------------------------------------------------

  PATHOLOGY BUILDING PARTNERSHIP,
a Delaware general partnership


        By:                  Quest Diagnostics Incorporated, a Maryland    
                 Corporation, its general partner               By:
                /s/ Joseph P. Manory                            
               Name:  Joseph P. Manory
               Title:   Vice President and Treasurer         QUEST DIAGNOSTICS
INVESTMENTS INCORPORATED
a Delaware corporation               By:                /s/ Stephen A.
Calamari                                           Name:  Stephen A. Calamari
              Title:    Treasurer         QUEST DIAGNOSTICS FINANCE INCORPORATED
a Delaware corporation         By:                /s/ Stephen A.
Calamari                                            Name:  Stephen A. Calamari
               Title:    Treasurer

- 28 -

--------------------------------------------------------------------------------

CONFIRMED AND ACCEPTED,
   as of the date first above written:

BANC OF AMERICA SECURITIES LLC
MERRILL LYNCH, PIERCE, FENNER & SMITH
                          INCORPORATED
MORGAN STANLEY & CO. INCORPORATED
By: BANC OF AMERICA SECURITIES LLC


By         /s/ Lily Chang                
               Authorized Signatory

For itself and the other Initial Purchasers
named in Schedule A hereto.

- 29 -

--------------------------------------------------------------------------------

SCHEDULE A

 

Name of Initial Purchaser

--------------------------------------------------------------------------------

Principal Amount
of 5.125% Senior
Notes Due 2010
To Be Purchased   Principal Amount
of 5.45% Senior
Notes Due 2015
To Be Purchased               Banc of America Securities LLC   $160,000,000  
$200,000,000   Merrill Lynch, Pierce, Fenner & Smith   $120,000,000  
$150,000,000                             Incorporated   Morgan Stanley & Co.
Incorporated   $120,000,000   $150,000,000   Total:   $400,000,000  
$500,000,000  

- 1 -

--------------------------------------------------------------------------------

SCHEDULE B-PRICING INFORMATION

QUEST DIAGNOSTICS INCORPORATED

$400,000,000  5.125% Senior Notes due 2010

                1.             The initial public offering price of the
Securities, determined as provided in said Section 2, shall be 99.812% of the
principal amount thereof, plus accrued interest, if any, from the date of
issuance.

                2.             The purchase price to be paid by the Initial
Purchasers for the Securities shall be 99.212% of the principal amount thereof.

                3.             The interest rate on the Securities shall be
5.125% per annum.

                4.             At any time and from time to time, the Securities
shall be redeemable, as a whole or in part, at the option of the Company, on at
least 30 days, but not more than 60 days, prior notice, at a redemption price
equal to the greater of:

Ÿ 100% of principal amount of the Securities to be redeemed, and     Ÿ the sum
of the present values of the remaining scheduled payments discounted, on a
semiannual basis, assuming a 360-day year consisting of twelve 30-day months, at
the treasury rate plus 15.0 basis points,

plus, in each case, accrued interest to the date of redemption which has not
been paid.

$500,000,000  5.45% Senior Notes due 2015

                1.             The initial public offering price of the
Securities, determined as provided in said Section 2, shall be 99.680% of the
principal amount thereof, plus accrued interest, if any, from the date of
issuance.

                2.             The purchase price to be paid by the Initial
Purchasers for the Securities shall be 99.030% of the principal amount thereof.

                3.             The interest rate on the Securities shall be
5.45% per annum.

                4.             At any time and from time to time, the Securities
shall be redeemable, as a whole or in part, at the option of the Company, on at
least 30 days, but not more than 60 days, prior notice, at a redemption price
equal to the greater of:

Ÿ 100% of principal amount of the Securities to be redeemed, and

- 1 -

--------------------------------------------------------------------------------

Ÿ the sum of the present values of the remaining scheduled payments discounted,
on a semiannual basis, assuming a 360-day year consisting of twelve 30-day
months, at the treasury rate plus 20.0 basis points,

plus, in each case, accrued interest to the date of redemption which has not
been paid.

- 2 -

--------------------------------------------------------------------------------

SCHEDULE C – GUARANTORS

Guarantor   Ownership   Place of Incorporation or
Formation

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Quest Diagnostics Holdings Incorporated   Quest Diagnostics Incorporated (DE)  
Delaware Quest Diagnostics Clinical Laboratories, Inc.   Quest Diagnostics
Holdings Incorporated   Delaware Quest Diagnostics
Incorporated (CA)   Quest Diagnostics Incorporated (DE)   California Quest
Diagnostics
Incorporated (NV)   AML Inc.   Nevada Quest Diagnostics
Incorporated (MD)   Quest Diagnostics Incorporated (DE)   Maryland Quest
Diagnostics LLC (IL)   Quest Diagnostics Incorporated (DE)   Illinois Quest
Diagnostics LLC (CT)   Quest Diagnostics Incorporated (DE)   Connecticut Quest
Diagnostics LLC (MA)   Quest Diagnostics Incorporated (DE)   Massachusetts Quest
Diagnostics
Incorporated (MI)   Quest Diagnostics Incorporated (DE)   Michigan Quest
Diagnostics of Pennsylvania Inc.   Quest Diagnostics Incorporated (DE)  
Delaware AML Inc.   American Medical Laboratories Incorporated   Delaware
American Medical
Laboratories Incorporated   Quest Diagnostics Incorporated (DE)   Delaware AML
Properties Limited Liability Company   Quest Diagnostics Incorporated (NV)  
Nevada MetWest Inc.   DPD Holdings, Inc. (DE)   Delaware Nichols Institute
Diagnostics   Quest Diagnostics Incorporated (DE)   California Quest Diagnostics
Nichols Institute, Inc.   AML Inc.   Virginia DPD Holdings, Inc.   Quest
Diagnostics Incorporated (DE)   Delaware Diagnostics Reference
Services Inc.   Quest Diagnostics Incorporated (MD)   Maryland Pathology
Building Partnership   Diagnostic Reference Services Inc. (MD) - 50%; Quest
Diagnostics Incorporated (MD) – 50%   Maryland

- 1 -

--------------------------------------------------------------------------------

Guarantor   Ownership   Place of Incorporation
or Formation

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Quest Diagnostics
Investments Incorporated   Quest Diagnostics Incorporated (DE)   Delaware Quest
Diagnostics Finance Incorporated   Quest Diagnostics Investments Incorporated
(DE)   Delaware Unilab Corporation   Quest Diagnostics Incorporated (DE)  
Delaware Unilab Acquisition
Corporation, d/b/a FNA
Clinics of America   Unilab Corporation   Delaware

- 2 -

--------------------------------------------------------------------------------

SCHEDULE D- SUBSIDIARIES1

  100% Quest Diagnostics Holdings Incorporated (f/k/a SBCL, Inc.) (DE)  
          100% Quest Diagnostics Clinical Laboratories, Inc. (f/k/a SmithKline
Beecham             Clinical Laboratories, Inc.)  (DE)  
                   (33-1/3%)  Compunet Clinical Laboratories  (OH)  
                   (44%)  Mid America Clinical Laboratories  (IN)  
                   (51%)  Diagnostic Laboratory of Oklahoma LLC  (OK)     100%
Quest Diagnostics Incorporated  (CA)     100% Quest Diagnostics Incorporated 
(MD)             100% Diagnostics Reference Services Inc. (MD)  
                  100% Pathology Building Partnership (MD) (gen. ptnrshp.)    
100% Quest Diagnostics Incorporated  (MI)     100% Quest Diagnostics Investments
Incorporated (DE)              100% Quest Diagnostics Finance Incorporated  (DE)
    100% Quest Diagnostics LLC  (IL)   100% Quest Diagnostics LLC (MA)   100%
Quest Diagnostics LLC  (CT)     100% Unilab Corporation  (DE)  
           Unilab Acquisition Corporation, d/b/a FNA Clinics of America (DE)    
100% Quest Diagnostics of Pennsylvania Inc. (DE)              51% Quest
Diagnostics Venture LLC  (PA)              53.5% Associated Clinical
Laboratories (PA) (gen. ptnrshp.)                       100% North Coast General
Services, Inc. (PA)     100% Quest Diagnostics of Puerto Rico, Inc.     100%
Quest Diagnostics Receivables Inc. (DE)     100% Quest Diagnostics Ventures LLC 
(DE)     100% DPD Holdings, Inc. (DE)              100% MetWest Inc. (DE)  
                   100% Diagnostics Path Lab, Inc. (TX)  
_________________________ 1 Certain joint ventures and partnerships are included
that may not meet the definition of Subsidiary.

- 1 -

--------------------------------------------------------------------------------

  100% American Medical Laboratories, Incorporated (DE)              100% AML
Inc. (DE)                        100% Quest Diagnostics Nichols Institute, Inc.
(f/k/a Medical Laboratories                         Corporation)  (VA)  
           100% Quest Diagnostics Incorporated  (NV)  
                       100% APL Properties Limited Liability Company (NV)    
100% Lab Portal, Inc. (DE)     100% Lifepoint Medical Corporation  (DE)  
           100% C&S Clinical Laboratory, Inc. (NJ) (dba Clinical Diagnostic
Services)   100% MedPlus, Inc. (OH)              100% Worktiviti, Inc. (fka
Universal Document Management Systems, Inc.) (OH)              100% Valcor
Associates Inc. (PA)     100% Nichols Institute Diagnostics (CA)     100%
Nichols Institute Diagnostics Limited  (UK)     100% Nichols Institute
Diagnostics Trading AG (Switzerland)     100% Nichols Institute Diagnostika
GmbH  (Germany)              100% Nichols Institute Diagnostika GmbH  (Austria)
    100% Nichols Institute International Holding B.V. (Netherlands)  
           100% Nichols Institute Diagnostics B.V. (Netherlands)             
100% Nichols Institute Diagnostics SARL  (France)     100% Nomad Massachusetts,
Inc. (MA)              100% Quest Diagnostics, S.A. de C.V. (Mexico)  
           100% Analisis, S.A. (Mexico)              100% Laboratorios Clinicos
de Mexico, S.A. de C.V. (Mexico)                        100% Servicios de
Laboratorio, S.A. de C.V. ( Mexico)              100% Laboratorios de Frontera
Polanco, S.A. de C.V. (Mexico)              100% Laboratorio de ANalisis
Biomedicos, S.A. (Mexico)     100% Quest Diagnostics do Brasil Ltda. (Brazil)  
  100% Quest Diagnostics Limited  (UK)              100% The Pathology
Partnership plc  (UK)

- 2 -

--------------------------------------------------------------------------------

  100%      Quest MRL, Inc.(DE) (Expected to merge into MetWest in 2001)  
100%      Quest Diagnostics Ventures LLC (DE) (Expected to merge into Quest
Diagnostics Incorporated (DE) in                            2001)    

  100%      Quest Diagnostics Receivables Inc. (DE)     100%      Quest
Diagnostics Investments Incorporated (DE)                    100%  Quest
Diagnostics Finance Incorporated (DE)    

  100%      Nichols Institute Diagnostics (CA)               100%    Nichols
Institute Sales Corporation (U.S.V.I.)

  100%      Nichols Institute Diagnostics Limited (U. K.)   100%      Nichols
Institute Diagnostics Trading S.A. (Switzerland)   100%      Nichols Institute
Diagnostika GMBH (Germany)               100%    Nichols Institute Diagnostika
GMBH (Austria)

  100%      Nichols Institute International Holding B.V. (Netherlands)
              100%    Nichols Institute Diagnostics B.V. (Netherlands)
              100%    Nichols Institute Diagnostics SARL (France)  

  100%      Quest Diagnostics do Brasil Ltda. S.C. (Brazil)     100%      Quest
Diagnostics Limited (UK)               100%    The Pathology Partnership plc  

  100%      Nomad-Massachusetts, Inc. (MA)               100%    Quest
Diagnostics, S.A. de C.V. (Mexico).fn (Owns Juarez Business) 
              100%    Analisis, S.A. (Mexico)               100%    Laboratorios
Clinicos de Mexico, S.A. de C.V. (Mexico).
                          100%    Servicios de Laboratorio, S.A. de C.V.
(Mexico)               100%    Laboratorios de Frontera Polanco, S.A. de C.V.
(Mexico)                 100%    Laboratorio de Analisis Biomedicos, S.A.
(Mexico).

- 3 -

--------------------------------------------------------------------------------